Citation Nr: 1420058	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for calcified granuloma.

2.  Entitlement to service connection for pulmonary disease, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected spondylolisthesis at L5-S1 with degenerative disc disease.

4.  Entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for orthopedic manifestations.

5.  Entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for right sciatic nerve paralysis due to neurologic manifestations.


6.  Entitlement to an effective date earlier than November 17, 2006, for the grant of service connection for major depressive disorder and the assignment of a compensable rating earlier than April 17, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal June 2007, December 2007 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  This matter was previously before the Board in October 2012 at which time the Board reopened the claim for service connection for calcified granuloma and remanded the underlying claim on the merits, as well as remanded claims for service connection for a pulmonary disease, to include COPD, and hypertension, to include as secondary to spondylolisthesis at L5-S1, for additional development.

Also on appeal before the Board October 2012 were the issues of entitlement to service connection for a psychiatric disorder and entitlement to increased ratings for service-connected spondylolisthesis at L5-S1 with degenerative disc disease for orthopedic manifestations and for right nerve paralysis due to neurologic manifestations.  However, as the RO granted service connection for a psychiatric disorder, characterized as major depression, in June 2013, and as shown below the Veteran withdrew in writing his claims for increased ratings in June 2013, these issues are no longer on appeal.  See 38 C.F.R. § 20.204; AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an effective date earlier than April 17, 2013, for the grant of service connection for major depressive disorder and for the assignment of a compensable rating earlier than April 17, 2013, as well as the issue of entitlement to service connection for hypertension, to include as secondary to service-connected spondylolisthesis at L5-S1 with degenerative disc disease, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic granulomatous disease is attributable to service.

2.  A pulmonary disease other than chronic granulomatous disease, diagnosed as COPD, did not manifest in service or for many years thereafter and is unrelated to service.

3.  COPD is neither caused nor aggravated by the Veteran's service-connected chronic granulomatous disease.

4.  Prior to the promulgation of a decision in the appeal, the Veteran informed VA in writing in June 2013 that he wished to withdraw his claims for increased ratings.  


CONCLUSIONS OF LAW

1.  Chronic granulomatous disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2013).

2.  A pulmonary disease other than chronic granulomatous disease, diagnosed as COPD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303 (2013).

3.  COPD is not proximately due to, the result of, or aggravated by service-connected chronic granulomatous disease.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for orthopedic manifestations.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for right sciatic nerve paralysis due to neurologic manifestations have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). In June 2013, the Veteran withdrew his claims for increased ratings which he said was due to the RO's grant of a total disability rating based on individual unemployability.  As such, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to increased ratings for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for orthopedic manifestations and 40 percent for right sciatic nerve paralysis due to neurologic manifestations.  These issues are, therefore, dismissed.

II.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2007 and June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues being decided herein were readjudicated in a June 2013 supplemental statement of the case. 

VA has fulfilled its duty to assist with respect to the issues being decided herein.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate these claims, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, obtaining pertinent records from the Social Security Administration (SSA), and affording him VA examinations during the appeal period.  In this regard, the Veteran was afforded pertinent VA examinations in October 2007 and April 2013 and an addendum opinion was rendered in June 2013.  The examiner provided sufficient detail for the Board to make a decision and his reports are deemed adequate with respect to these claims.  Also, the Veteran was afforded the opportunity to request a Board hearing, but declined such a hearing.

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture of the issues decided below, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


III.  Analysis

A.  Law and Regulations

As an initial matter, the Board notes that the Veteran does not claim that his current disabilities are related to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362. 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

As the Veteran's claims for service connection for the present disabilities were filed after October 2006, the current version of 38 C.F.R. § 3.310 is for consideration.  See 38 C.F.R. § 3.310 (2013).  With that said, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

B.  Calcified Granuloma

The Veteran's service treatment records show that he had a negative chest x-ray at his service enlistment examination in November 1984.  They also show that a chest x-ray taken at a routine physical examination in November 1990 revealed a grouped calcific density radiopacity in the right upper lung field near the right axilla that was felt to represent a calcified granuloma.  Records further show that a TB (tuberculosis) Tine test performed in November 1990 was negative.  The Veteran had a normal clinical evaluation of his lungs and chest at his MB (Medical Board) examination in November 1990.

Postservice medical evidence includes the results of an October 2006 private chest x-ray taken during a routine physical.  The results revealed some calcified granulomatous changes in the right upper lobe.  A computed tomography (CT) scan was ordered in light of these results.  A November 2006 CT report of the chest revealed evidence of lung or other chest mass post granulomatous residua in the chest.  The evidence also includes an October 2007 VA examiner's opinion that there was granulomatous disease manifested by the calcified granulomas on x-ray, which, he said, was more likely than not due to histoplasmosis and not TB.  Although this examiner did not specify what x-ray findings of calcified granulomas he was referring to, i.e., the inservice x-ray results, postservice x-ray results, or both, a subsequent VA examiner in April 2013 related the disease to service.  In this regard, the April 2013 examiner explained in an addendum opinion that chronic granulomatous disease was pathognomonic for the formation of calcified lesions and opined that it is at least as likely as not the active duty findings are consistent with chronic granulomatous disease.  He went on to opine that the 2007 x-ray findings were also consistent with a diagnosis of chronic granulomatous disease.  In light of this evidence and the lack of any evidence to the contrary, the Board finds that the criteria for service connection for chronic granulomatous disease have been met and the claim is therefore granted.  38 C.F.R. § 3.303; Holton v. Shinseki, 557 F.3d 1362. 1366 (Fed. Cir. 2009).

C.  COPD

The Veteran's service treatment records are negative for respiratory complaints or findings of COPD.  They do show by a routine chest x-ray in November 1990 a grouped calcific density radiopacity in the right upper lung field near the right axilla that was felt to represent a calcified granuloma.  Records further show that a TB (tuberculosis) Tine test performed in November 1990 was negative.  

Postservice medical records show that the Veteran underwent a CT scan of the chest in November 2006 due to an abnormal chest x-ray performed in October 2006.  The October 2006 chest x-ray was performed during a routine check up and the reason given for the x-ray was "nicotine abuse".  CT scan findings in November 2006 revealed some mild COPD.  The Veteran underwent a private consultation in November 2006 and was noted to have no complaints of chest pain or unusual shortness of breath.  His history included smoking roughly two packs per day, but he was noted to be down to one pack a day.  He was also noted to have an approximately 30-40 pack year history of smoking.  A pulmonary function test and bronchoscopy were performed in January 2007.

At VA examinations in October 2007 and April 2013, the Veteran reported that he had been told at his discharge from service that he had COPD.  However, as the April 2013 VA examiner pointed out, this is not shown in his service treatment records, nor is it consistent with his postservice medical records.  Rather, the postservice medical records do not reflect a diagnosis of COPD until the November 2006 chest CT scan.  Moreover, the November 1990 "MB" examination report shows that the Veteran had a normal clinical evaluation of the lungs and chest, and the November 1990 chest x-ray report shows that his lungs were clear despite the finding of the calcific density.  These findings are inconsistent with the Veteran's assertion that he had COPD during service or that he had ongoing manifestations of COPD.  In light of these inconsistencies, the Board finds that the Veteran's assertions of having been diagnosed as having COPD in service are not credible.  Accordingly, as COPD was not affirmatively shown to have been present during service, service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

With respect to consideration of this claim under 38 C.F.R. § 3.303(b) through a demonstration of continuity of symptomatology, as COPD is not a listed "chronic disease" under 38 C.F.R. § 3.309(a), this regulatory provision does not apply.  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

In regard to establishing service connection on a direct basis under 38 C.F.R. § 3.303(d), the evidence militates against the claim.  That is, after reviewing the Veteran's medical history and examining him, the VA examiner in April 2013 linked the Veteran's COPD to his history of smoking.  He reported that the Veteran smoked approximately 1/2 to 1 cigarette pack a day and that he smoked throughout his military career up until the present day.  He reasoned that since long term smoking is a major risk factor of the development of COPD, it is at least as likely as not that the Veteran's "smoking is a direct nexus to his COPD".  Notwithstanding any other provision of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103 (West 2002).

With respect to establishing service connection for COPD under 38 C.F.R. § 3.310, that is, as secondary to the Veteran's service-connected chronic granulomatous disease, the weight of evidence is against the claim.  In this regard, the VA examiner in October 2007 opined that the granulomatous disease manifested by the calcified granulomas on x-ray more likely than not did not cause the COPD.  Furthermore, the April 2013 VA examiner said he was in total agreement with the October 2007 opinion and opined that it is less likely than not that the Veteran's pulmonary disease, to include COPD, is "nexus to or proximately due to chronic granulomatous disease".  As noted, this examiner linked the Veteran's COPD to his history of smoking.  

As for the Veteran's assertions that his COPD is related to service and/or chronic granulomatous disease, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, Jandreau v. Nicholson, 492 F. 3d 1372, 1375-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), the etiology of COPD is a medical matter for which lay testimony is not competent.  Indeed, even if the Veteran's lay opinion was competent, the specific and reasoned opinions of the trained VA medical professionals in October 2007 and April 2013 negating a nexus to service and service connected chronic granulomatous disease outweigh the Veteran's general lay assertion of a nexus.  This is in light of the medical examiner's training, expertise and specialized knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Based on the lack of probative evidence linking the Veteran's COPD to chronic granulomatous disease, or otherwise to service, the Board can find no basis upon which to award service connection for such disability, as a crucial element of service connection has not been shown.  Shedden, 381 F. 3d at 1167 (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  As the preponderance of the evidence is against the claim, the benefit of the doubt does not apply and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic granulomatous disease is granted.

Service connection for a pulmonary disease other than chronic granulomatous disease, diagnosed as COPD, is denied.

The appeal as to entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for orthopedic manifestations is dismissed.

The appeal s to entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for right sciatic nerve paralysis due to neurologic manifestations is dismissed.


REMAND

In October 2012, the Board remanded the issue of entitlement to service connection for hypertension, to include as secondary to service-connected spondylolisthesis at L5-S1 with degenerative disease, for a medical nexus opinion on both a direct and secondary basis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.310.  The medical opinion that was obtained, in April 2013, while addressing the issue on a secondary basis, unfortunately did not address the issue on a direct service connection basis.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, this matter must be remanded for an addendum medical opinion in compliance with the Board's October 2012 remand directives. 

In June 2013, the RO granted service connection for major depressive disorder and assigned a 0 percent rating effective November 17, 2006, and a 50 percent rating effective April 17, 2013.  The RO notified the Veteran of this determination in June 2013.  Thereafter, in July 2013, the Veteran informed VA in writing that he was appealing both the effective date of the grant of service connection for this disability as well as the effective date of the compensable rating.  Accordingly, as no Statement of the Case has been issued in this matter, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including the issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the June 2013 rating decision with respect to the effective date of the grant of service connection for major depressive disorder and assignment of a compensable rating.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Request an addendum opinion from the April 2013 VA examiner or, if unavailable, by a VA physician, regarding the etiology of the Veteran's hypertension.  More specifically, the examiner/physician should provide an opinion as to whether the Veteran's hypertension it is at least as likely as not (50 percent probability or higher) caused or otherwise aggravated by service.  

Complete rationale must be provided for any opinion offered. 

3.  After the development requested has been completed, review the addendum report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures.

4.  Thereafter, review the record and determine if the claim for service connection for hypertension, to include as secondary to service-connected spondylolisthesis at L5-S1 with degenerative disc disease, can be granted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes the reasons for the determination and be afforded an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


